The opinion of the court was delivered by
Rowell, J.
It is clear from the facts certified up that there was no consideration for the said supposed release. The compromise “fell through,” and plaintiff has never received anything for signing said release. The composition deed was not put in evidence, nor its contents shown. Mr. Martin argues that if Hurd paid other creditors a percentage on the faith of plaintiff’s promise to compromise, it would constitute a consideration for said release; and this might be so; but the case does not show that Hurd did that, so the argument falls.
The note for $800 was admissible under the general counts. There is nothing peculiar relating to the form. of declaring against partners, except that care must be taken that all the causes of action be stated to be joint. 2 Saund. PI. & Ev. [*708]. They may, as a general rule, be declared against as you declare against other joint contractors. In Maynard v. Fellows, 43 N. H. 255, it is held not to be necessary to declare upon a partnership note as such, unless its form is such as to render it necessary in order to avoid a variance. So in Vallett v. Parker, 6 Wend. 615, where a promissory note was declared upon as made by the defendants, not naming them as partners, proof that it was signed by one of a firm in the partnership name was held to support the declaration.’
Judgment affirmed.